Citation Nr: 1314773	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  08-29 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include sarcoidosis.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty for training from March 1982 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2010, the Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In December 2010 and April 2012, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review. 

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  A supplemental statement of the case was issued on February 5, 2013.  In the supplemental statement of the case, the RO informed the Veteran that he had 30 days to submit additional evidence.  The record shows that on February 25, 2013, within 30 days of the issuance of the supplemental statement of the case, the Veteran, through his representative, submitted additional evidence prior to the case being certified to the Board.  The case was certified to the Board on March 11, 2013.

When non-duplicative evidence pertinent to a claim is received after issuance of a statement of the case or supplemental statement of the case but prior to certification of the claim and transfer of the appellate record to the Board, the agency of original jurisdiction is required to issue another SSOC.  38 C.F.R. § 19.31(b)(1), 19.37(a) (2012).  In this case, the evidence received on February 25, 2013, is non-duplicative and pertinent to the claim for service connection for a respiratory disorder, to include sarcoidosis.  Thus, a remand for a supplemental statement of the case is required.

Additionally, based upon the newly-submitted evidence, the Board finds that additional development is warranted.  First, the Board notes that the December 2012 VA examiner stated there was no evidence that the Veteran had pneumonia during service, which is an accurate statement.  The Veteran was hospitalized for three days in March 1982 and diagnosed with an "acute respiratory disease."  Of record are the following: (1) a clinical record, dated March 25, 1982, showing the Veteran was complaining of fever, scratchy throat, headaches, feeling cold and having chills for one day; (2) the admission document, showing the Veteran was being admitted to the hospital; and (3) an inpatient treatment record cover sheet showing a diagnosis of "acute respiratory disease."  What are missing are the inpatient treatment records, which may provide relevant information, such as a chest x-ray report.  The inpatient hospitalization records would be stored with the hospital and not in the Veteran's service treatment records.  As far as the Board can tell, an attempt to obtain the hospitalization records has not been made.  Thus, the hospitalization records must be secured.  

The Board will also seek clarification from the December 2012 VA examiner regarding the opinion she provided.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the hospitalization records from the Naval Hospital in Jacksonville, Florida, from March 25, 1982, to March 28, 1982, including any x-rays that were done at that time.  

2.  After allowing a reasonable amount of time to receive the hospitalization records, the RO should refer the Veteran's claims file to the December 2012 VA examiner (K.F., M.D.).  The examiner is informed of the following facts:

* The Veteran has submitted an article entitled, "Symptoms of Sarcoidosis."  See pink tab in Volume 3 of the claims file.  On page 2 of the article, it states that patients with sarcoidosis may have some sort of pulmonary involvement and that "[l]ung involvement may be misdiagnosed as respiratory infection and must be differentiated from 'pneumonia.'"  

* In one of the other articles submitted by the Veteran entitled, "How Is Sarcoidosis Diagnosed?," it states, "About 95 percent of people who have sarcoidosis have an abnormal chest x-ray."  See pink tab in Volume 2 of the claims file.  

* In March 1982, during active duty, the Veteran was hospitalized with an acute respiratory disease.  Of record are the clinical record from when the Veteran first complained of fever, scratchy throat, headaches, feeling cold and chills for one day, the admission record, and the discharge diagnosis.  The Board is requesting that the inpatient treatment records be obtained in case they contain facts that are helpful to the claim, such as an x-ray report.  Please check the claims file to see if these records were obtained.

* An April 1983 VA examination report shows that x-rays were negative for active pneumonia at that time.  

* A February 1985 Report of Medical Examination shows that a chest x-ray revealed no active disease ("NAD").  See item #46.

The examiner is asked to answer the following questions:

(i) Do the inpatient treatment records from the March 1982 hospitalization (if obtained) show the Veteran had pneumonia at that time?  

(ii) If the answer to (i) is yes, does that impact the opinion you provided in January 2013?  Please explain your answer.

(iii) Please explain the clinical significance (if any) of the normal chest x-rays in 1983 and 1985 following the 1982 hospitalization.  

A complete rationale for the examiner's opinion must be provided, which includes a discussion of the medical principles involved and the evidence in the record that supports the opinion. 

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue of entitlement to service connection for a respiratory disorder, to include sarcoidosis.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford the full 30 days to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________
Joaquin Aguayo-Pereles
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

